Citation Nr: 1232952	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left hand disorder, to include as secondary to a service-connected cervical spine fracture with thoracic strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reflects that the Veteran requested a Travel Board hearing in conjunction with her appeal.  See the Veteran's February 2008 substantive appeal (VA Form 9).  However, in an April 2008 statement, the Veteran stated that she longer wished to participate in such a hearing.  See an April 2008 statement from the Veteran.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In August 2011, the Board remanded the Veteran's claim for further evidentiary development.  That development has been substantially completed and the Veteran's claim has been returned to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The issues of (1) entitlement to an evaluation in excess of 10 percent for a service-connected thoracic strain associated with a fracture of the cervical spine, (2) entitlement to an evaluation in excess of 30 percent for a service-connected cervical spine fracture, (3) entitlement to a compensable evaluation for service-connected radial and ulnar neuropathy of the right arm, (4) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a left arm disorder, (5) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a left leg disorder and (6) entitlement to service connection for a right leg disorder.  See a November 2011 statement from the Veteran.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand:  To afford the Veteran an adequate VA examination and obtain nexus opinions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In July 2007, the Veteran filed a claim to establish service connection for a left hand disorder.  In her statement, the Veteran asserted that her current left hand disorder was the result of her in-service "neck injury."  The Veteran's service treatment records, private treatment records and VA treatment records reflect that the Veteran's service-connected cervical spine disability was incurred in a motor vehicle accident which occurred in July 1981, during the Veteran's active duty.  See e.g., a December 2004 VA examination report.  

Since the Veteran's July 2007 statement is unclear concerning whether she wishes to assert her claim under the theory of direct service connection (i.e., the result of the in-service motor vehicle accident) or secondary service connect (i.e., proximately caused or aggravated by her service-connected cervical spine disability), the Board will consider the Veteran's claim under both theories of entitlement.  

Generally, in order to establish service connection for a disorder under the theory of direct service connection, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the present case, the Veteran has consistently asserted that she experiences pain, tingling and numbness in her left hand.  See e.g., statements from the Veteran dated in July 2007, December 2007 and November 2011.  Concerning these assertions, the Veteran is considered competent to report symptomatology which she has experienced first-hand.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Moreover, although an August 2007 electromyography (EMG) test did not show neurological deficits of the left arm or hand, the Veteran has been diagnosed with lateral numbness of the left hand.  See an August 2007 VA EMG report and the April 2008 VA examination report.  Accordingly, element (1) has been demonstrated for both theories of entitlement.  

The Veteran's service treatment records reflect that she sustained multiple injuries, to include multiple injuries to her spine, in a motor vehicle accident in July 1981, during her service.  Further, in a March 1982 rating decision, the RO established service connection for residuals of the cervical spine fracture.  Subsequently, in an April 2008 rating decision, the RO granted a separate 10 percent evaluation for a thoracic strain associated with the Veteran's service-connected cervical spine fracture.  Thus, element (2) has been demonstrated for both theories of entitlement.  

Thus, for the Veteran's claim to succeed, the evidence of record must reflect that her left hand disorder is either (1) the result of her military service, to include the July 1981 motor vehicle accident, (2) proximately due to or the result of her service-connected cervical spine fracture with thoracic strain, or (3) aggravated by her service-connected cervical spine fracture with thoracic strain.  See 38 C.F.R. § 3.310(a); see also Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran was afforded a VA examination in connection with her claim in April 2008.  After a thorough review of the claims file as well as an interview with and physical examination of the Veteran, the examiner opined that the Veteran's lateral numbness of the left hand was not the result of her service-connected cervical spine fracture, specifically noting that the Veteran's symptomatology associated with her left hand disorder was not consistent with August 2007 magnetic resonance imaging (MRI) report which showed pathology at the C5 - 6 level.  Rather, the examiner stated that the Veteran's asserted left hand symptomatology was consistent with pathology at the C7 - T1 level, which was absent on the August 2007 MRI report.  The examiner also noted a December 2007 statement from a VA neurosurgeon that "[i]t is possible that some of [the Veteran's] symptoms could be due to the [spinal] cord injury when she had her fracture."  See the April 2008 VA examination report.  

After the Board's August 2011 remand instructions were substantially completed, the RO returned the Veteran's claims file to the April 2008 examiner to obtain an addendum opinion concerning the etiology of the Veteran's left hand disorder.  The February 2012 VA opinion reflects that, after another review of the claims file, the examiner opined that the Veteran's current left hand disorder was not the result of her service-connected cervical spine fracture.  Further, while the examiner noted that a November 2011 MRI report reflected pathology at the C7-T1 level of the Veteran's spine (the level of the spine that the examiner previously stated would account for the reported left hand symptomatology), she opined that this pathology, diagnosed as a disc bulge, was unrelated to the Veteran's in-service motor vehicle accident.  

After reviewing the evidence, the Board concludes that the April 2008 VA examination and February 2012 VA opinion are inadequate for the purposes of adjudicating the Veteran's claims.  Initially, the Board notes that the evidence of record, to include the April 2008 VA examination and February 2012 VA opinion, fails to address whether the Veteran's left hand disorder was aggravated by her service-connected cervical spine fracture with thoracic strain as per the Court's holding in Allen.  Further, although the examiner stated in the February 2012 opinion that the pathology noted on the November 2011 MRI report at C7 - T1, which the examiner previously stated caused the Veteran's claimed left hand disorder, was not the result of the July 1981 motor vehicle accident, she did not provide a rationale for this statement, and thus, it appears to be speculative.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

It is well established that the Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of above, the Board concludes that the April 2008 VA examination and February 2012 VA opinion are inadequate for the purposes of this decision, and thus, the Veteran should be afforded another VA examination to determine the nature and etiology of any left hand disorder identified.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must refer the Veteran's claims file to the examiner who conducted the April 2008 VA examination and provided the February 2012 VA opinion or, if she is unavailable, to another suitably qualified VA medical professional for clarifying opinions as to the nature and etiology of the Veteran's left hand disorder.  The examiner must be given full access to the Veteran's complete VA claims file and Virtual file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and Virtual VA file were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

Thereafter, the examiner must address the following:  

a.  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left hand disorder is the result of her service, to include the July 1981 motor vehicle accident.  

b.  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left hand disorder is proximately due to or the result of her service-connected cervical spine fracture or her service-connected thoracic strain.  

c.  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's left hand disorder is aggravated by her service-connected cervical spine fracture or her service-connected thoracic strain.  

d.  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the pathology identified at C7 - T1 on the November 2011 MRI is proximately due to or the result of her service-connected cervical spine fracture or her service-connected thoracic strain.  

e.  State an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the pathology identified at C7 - T1 on the November 2011 MRI is aggravated by her service-connected cervical spine fracture or her service-connected thoracic strain.  

In rendering the requested opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review. 

2.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



